Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of April 03, 2006
(the “Effective Date”), by and between ev3 Inc. (“Company”), having a principal
place of business at 9600 54th Avenue North, Plymouth, MN 55442, and Matthew
Jenusaitis (“Employee”), having an address of 1123 Hampton Court, Encinitas,
CA 92024.

WHEREAS, Company is a leading global medical device company focused on
catheter-based, or endovascular, technologies for the minimally invasive
treatment of vascular diseases and disorders and desires to employ Employee on
the terms and subject to the conditions set forth herein.

WHEREAS, Company has expended considerable time, effort and resources in the
development of certain confidential, proprietary, and trade secret protected
information, which must be maintained as confidential in order to ensure the
success of Company’s business;

WHEREAS, Company has expended considerable funds, time, effort, and resources in
the development of its customer goodwill and recruiting and training its
workforce, which also must be maintained in order to ensure the success of
Company’s business; and

WHEREAS, by virtue of Employee’s employment with Company, Employee will be
performing services in a confidential capacity and will be acquiring knowledge
about Company’s valuable confidential and technical information, its trade
secrets, customer goodwill, and its highly trained workforce and Company desires
reasonable protection of its confidential business and technical information,
its trade secrets, customer goodwill, and its highly trained workforce.

NOW THEREFORE, in consideration of the covenants and promises contained herein,
and of Employee’s at-will employment by Company, the compensation and benefits
received by Employee from Company, and the access given Employee to Company’s
Confidential and Proprietary Information, as defined below, all of which
Employee acknowledges are good and valuable consideration for Employee entering
into this Agreement and for the restrictions imposed in Employee’s current and
post-employment activities under this Agreement, the parties hereto agree as
follows:

1.                                      Employment.

1.01.                     Position. Company hereby employs Employee in the
position described in Employee’s offer letter, with such specific duties,
responsibilities, and powers as Company may from time to time prescribe.

1.02.                     Best Efforts. Employee covenants and agrees that, at
all times during the term of this Agreement, Employee shall devote Employee’s
full-time, best efforts to the duties assigned to Employee by Company. Employee
further covenants and agrees that Employee will not, directly or indirectly,
engage or participate in any activities at any time during the term of this
Agreement in conflict with the best interests of Company.

2.                                      Compensation and Benefits.

2.01.                     Hourly Compensation. Company shall pay Employee
compensation at the rate set forth in Employee’s offer letter, less applicable
tax withholdings, paid semi-monthly in accordance with Company’s normal payroll
practices. Company may adjust Employee’s hourly compensation

1


--------------------------------------------------------------------------------




periodically according to its payroll policies, which presently provide for a
salary review effective January 1 of each year.

2.02.                     Benefits. Employee shall be entitled to participate in
Company’s employee benefit programs in accordance with the terms of such plans
and programs as in effect from time to time.

3.                                      Term and Termination.

3.01.                     At-Will Employment. The term of Employee’s employment
under this Agreement shall commence on the Start Date set forth in Employee’s
offer letter and continue until terminated as hereinafter provided. Employee
understands and agrees that employment with Company is at-will and is not
guaranteed for any specified duration.

3.02.                     Termination With or Without Cause. Employee
acknowledges and agrees that Employee’s employment may be terminated by Company
or Employee at any time, with or without cause, with or without notice, and for
any reason. Depending on the circumstances, but only in the case of a without
cause termination, some severance may be offered in the sole discretion of the
Company.

3.03.                     Payment upon Termination. In the event of a
termination of Employee’s employment for any reason, Employee shall be entitled
to compensation to the date of termination, but Company shall not be obligated
to make any further payments after the date of termination.

4.                                      Employee’s Representations and Duties.

4.01.                     Company. Solely for purposes of Articles 4, 5, 6, 7,
8, 9 and 10 of this Agreement, “Company” includes Company, its parent,
subsidiary, and affiliated companies, and their successors and assigns.

4.02.                     No Conflicts. Employee represents and warrants to
Company that Employee is not currently subject to any non-competition,
confidentiality, or any other type of agreement or other obligation with any
third party (including but not limited to any former employer) that would
prohibit Employee from accepting this position with Company, conflict with
Employee’s obligations under this Agreement, or in any way restrict or impair
Employee’s ability to perform the full scope of duties and responsibilities
Employee is expected to perform for Company, except as Employee has disclosed to
the Company prior to accepting this offer of employment with Company. Regarding
such disclosures that have been discussed with the Company, Company agrees to
pay the costs of reasonable attorney’s fees and expenses in defense of any claim
that may be brought against Employee for any alleged breach of any alleged
obligations, and to reimburse Employee for any monetary settlement payments that
might result from such claim.

4.03.                     Compliance with Company Policies. Employee shall, at
all times, comply with all policies, rules, and procedures of Company, which
include, but are not limited to, Company’s Code of Conduct, Corporate Compliance
Policy, and Insider Trading Policy.

4.04.                     Duty of Loyalty. In all aspects of Employee’s
employment with Company, Employee shall act in the utmost good faith, deal
fairly with Company, and fully disclose to Company all information that Company
might reasonably consider to be important or relevant to Company’s business. 
Employee further agrees that during employment by Company, Employee shall not
engage in any conduct that might result in, or create the appearance of using
Employee’s

2


--------------------------------------------------------------------------------




position for Employee’s private gain, or otherwise create a conflict of
interest, or the appearance of a conflict of interest, with Company. Such
prohibited conduct includes, but is not limited to, having an undisclosed
financial interest in any vendor or supplier of Company, accepting payments of
any kind or gifts other than of a nominal value from vendors, customers, or
suppliers, or having an undisclosed relationship with a family member or other
individual who is employed by any entity in active or potential competition with
Company, and which creates a conflict of interest. While employed at Company,
Employee shall not establish, operate, participate in, advise, or assist to
establish in any manner whatsoever any business, that could or would be in
competition with Company’s business, and Employee shall not take any preliminary
or preparatory steps toward establishing or operating such a business.
Notwithstanding the foregoing, Employee may own less than two percent (2%) of
any class of stock or security of any company that competes with Company listed
on a national securities exchange.

4.05.                     E-Mail Messages and Internet Usage. Employee
acknowledges and agrees that all e-mail messages that Employee produces, sends,
or receives while at Company facilities or using Company equipment are the
property of Company. Employee also acknowledges and agrees that Company may
monitor and inspect all such messages and also may monitor and control the
communications that Employee initiates or receives through the Internet while at
Company facilities and while using Company equipment in any location. Employee
acknowledges that Employee has no right to or expectation of privacy in such
communications. Employee agrees to cooperate with Company in its implementation
of such security and control measures as it may implement from time to time with
respect to e-mail and Internet communications and shall take all reasonable
precautions to ensure that the confidentiality of any such communications
containing Confidential and Proprietary Information, as defined below, is
maintained. Employee also agrees that the Internet may not be used for the
transmission or intentional reception of obscene, scandalous, offensive, or
otherwise inappropriate materials, and that Employee will comply with all
Company policies regarding appropriate use of the Internet and e-mail.

5.                                      Nondisclosure of Confidential and
Proprietary Information.

5.01.                     Definition of Confidential and Proprietary
Information. “Confidential and Proprietary Information” means any and all
information, whether oral, written, or committed to Employee’s memory, that is
not generally known by persons not employed by, or parties to contracts with,
Company, whether prepared by Company or Employee, including but not limited to:

(a)                                  Inventions, designs, discoveries, works of
authorship, improvements, or ideas, whether or not patentable or copyrightable,
methods, processes, techniques, shop practices, formulae, compounds, or
compositions developed or otherwise possessed by Company;

(b)                                 the subject matter of Company’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, and other intellectual
property to the extent that such information is unavailable to the public;

(c)                                  Company’s information, knowledge, or data
concerning its financial data, including financial statements and projections,
pricing information, costs, sales, budgets, and profits; business plans such as
products and services under development, clinical trials, proposals,
presentations, potential acquisitions under consideration, and marketing
strategies; manufacturing processes; organizational structures, such as

3


--------------------------------------------------------------------------------




names of employees, consultants, and their positions and compensation schedules;
customer information such as surveys, customer lists, lists of prospective
customers, customer research, customer meetings, customer account records, sales
records, training and servicing materials, programs, techniques, sales, and
contracts; supplier and vendor information including lists and contracts;
relational data models, company manuals and policies, computer programs,
software, disks, source code, systems architecture, blue prints, flow charts,
and licensing agreements; and/or

(d)                                 any document marked “Confidential”, or any
information that Employee has been told is “Confidential” or that Employee might
reasonably expect Company would regard as “Confidential,” or any information
that has been given Company in confidence by customers, suppliers, or other
persons.

5.02.                     Confidentiality Obligations. Employee agrees to hold
all Confidential and Proprietary Information in the strictest confidence both
during Employee’s employment relationship with Company and after Employee’s
employment relationship with Company is voluntarily or involuntarily terminated
for any reason. To this end, Employee shall:

(a)                                  not make, or permit or cause to be made,
copies of any Confidential and Proprietary Information, except as necessary to
carry out Employee’s duties as prescribed by Company;

(b)                                 not disclose or reveal any Confidential and
Proprietary Information, or any portion thereof, to any person or company who is
not under a legal or contractual obligation to Company to hold such information
confidential;

(c)                                  take all reasonable precautions to prevent
the inadvertent disclosure of any Confidential and Proprietary Information to
any unauthorized person;

(d)                                 acknowledge that Company is the owner of all
Confidential and Proprietary Information and agree not to contest any such
ownership rights of Company, either during or after Employee’s employment with
Company; and

(e)                                  upon termination of employment with Company
or upon request by Company, deliver promptly to Company all Confidential and
Proprietary Information and all Company documents and property, whether
confidential or not, including, without limitation, all books, manuals, records,
reports, notes, contracts, lists, blueprints, programs, databases, and other
documents or materials, whether in hard copy, electronic, or other form,
including copies thereof, whether prepared by Employee or Company, and all
equipment furnished to Employee in the course of or incident to employment,
including any laptop computer and all data contained on such computer.

5.03.                     Obligations to Third Parties. Employee understands and
acknowledges that Company has a policy prohibiting the receipt or use by Company
of any confidential information or trade secret protected information in breach
of Employee’s obligations to third parties and Company does not desire to
receive any confidential information under such circumstances. Accordingly,
Employee will not disclose to Company or use in the performance of any duties
for Company any confidential information in breach of an obligation to any third
party. Employee represents that Employee has informed Company, in writing, of
any restriction on Employee’s use of a third party’s confidential information
that conflicts with any obligations under this Agreement.

4


--------------------------------------------------------------------------------




6.                                      Non-Competition.

6.01.                     Post-Employment Restrictions. Employee agrees that for
a period of one (1) year following Employee’s termination or separation from
employment with Company for any reason, voluntary or involuntary, Employee shall
not directly or indirectly (including without limitation as an officer,
director, employee, advisor, consultant, or otherwise), render services to any
person or entity in connection with the design, development, manufacture,
marketing, or sale of a Competitive Product, as defined below, that is sold or
intended for use or sale in any geographic area in which Company markets or
intends to market any of its products. It is agreed that Employee is free to
work for a competitor of Company, provided that:  (i) such employment does not
include any responsibilities for, or in connection with, a Competitive Product
for the one-year period of the restriction contained in this Paragraph 6.01; and
(ii) Employee has not assumed a position with a competitor that would lead to
the inevitable disclosure of Company’s trade secrets or Confidential and
Proprietary Information.

6.02.                     Field Sales Restrictions. If Employee’s only
responsibilities for Company during the last two years of employment have been
in a field sales or field sales management capacity, the restrictions in
Paragraph 6.01 above shall be for a period of one year in the sales territory or
territories Employee covered or supervised for all or part of the last year of
employment and/or for any customers Employee had direct or indirect contact
with, within or outside of the sales territory, for all or part of the last year
of employment.

6.03.                     Definition of Competitive Product. “Competitive
Product” means any product or component thereof, product line, or service that
has been designed or is being designed, developed, manufactured, marketed, or
sold by anyone other than Company and is: (i) of the same general type, (ii)
performs similar functions, and/or (iii) is used for the same or similar
purposes, and/or to achieve similar results, as a Company product.

6.04.                     Disclosure of Obligations. During the restrictive
period set forth in this Article 6, Employee will inform any new employer or
prospective employer, prior to accepting employment, of the existence of this
Agreement and provide such employer with a copy of this Agreement.

6.05.                     Acknowledgment of Company Efforts. Employee
acknowledges that Company has many near-permanent customers throughout the world
to which Employee has access.  These include customers that Company developed as
a result of many years of significant efforts and significant financial
investments by Company.

6.06.                     Acknowledgment of Reasonableness. Employee
acknowledges and agrees that the restrictions contained in this Article 6 are
reasonable as to time, area, and persons and are necessary to protect the
legitimate business interests of Company and to avoid disruption of Company’s
business. In that connection, Employee further acknowledges that Company’s
business is worldwide in geographic scope and that its business is conducted, in
part, over the worldwide web.

6.07. Consideration. Employee acknowledges and agrees that Employee has received
consideration in exchange for signing this Agreement and that Employee was
advised of, and presented with, a copy of this Agreement prior to accepting
employment with Company.

5


--------------------------------------------------------------------------------




7.                                      Post-Employment Restriction on
Recruiting or Hiring Company Employees.

7.01.                     Acknowledgment of Training Efforts. Employee
acknowledges that Company has expended considerable time and effort in
recruiting and training its employees, many of whom are accomplished
professionals.

7.02.                     No Recruiting of Company Employees. Employee hereby
agrees that, during Employee’s employment by Company and for a period of one (1)
year following the termination or separation from employment with Company, for
any reason, voluntary or involuntary, Employee shall not, directly or
indirectly, hire or recruit any employees of Company. This restriction shall not
apply if Employee is a CEO of another company and has no knowledge/indication of
that other company’s hire of a Company employee, and no knowledge of the
possibility of that particular hire.

8.                                      Inventions.

8.01.                     Definition of Inventions. “Inventions” means any
inventions, discoveries, improvements, and ideas, whether or not in writing or
reduced to practice and whether or not patentable or copyrightable, made,
authored, or conceived by Employee, whether by Employee’s individual efforts or
in connection with the efforts of others, and that either (i) relate in any way
to Company’s business, products, or processes, past, present, anticipated, or
under development; or (ii) result in any way from Employee’s employment by
Company; or (iii) use Company’s equipment, supplies, facilities, or Confidential
and Proprietary Information.

8.02.                     Assignment of Inventions. During the course of
Employee’s employment and for a period of six (6) months thereafter, Employee
shall promptly and fully disclose to Company, and will hold in trust for
Company’s sole right and benefit, any Invention that Employee makes, conceives,
or reduces to practice, or causes to made, conceived, or reduced to practice,
either alone or in conjunction with others, whether made during the working
hours of Company or on Employee’s own time. Employee shall: (i)  assign, and
hereby assigns, to Company all of Employee’s right, title, and interest in and
to all such Inventions, any applications for patents,  copyrights, or any other
registration of intellectual property in any country covering or relating to any
such Invention, and any patents, copyrights, or other intellectual property
registration granted to Employee or Company; (ii) acknowledge and deliver
promptly to Company any written instruments and perform any other acts necessary
in Company’s opinion to preserve property rights in any Invention against
forfeiture, abandonment, or loss, to obtain and maintain letters patent and/or
copyrights or other registration of any intellectual property rights on any such
Invention, and to vest the entire right and title to such Inventions and related
intellectual property in Company. Employee agrees to perform promptly (without
charge to Company but at the expense of Company) all such acts as may be
necessary in Company’s opinion to preserve all patents and/or copyrights or
other intellectual property covering the Inventions and to enable Company to
obtain the sole right, title, and interest in all such Inventions, including
without limitation the execution of assignments or patent prosecution
documentation and appearing as a witness in any action brought in connection
with this Agreement.

8.03.                     Exclusion. The parties agree, and Employee is hereby
notified, that the requirements of this Article 8 do not apply to any invention
for which no equipment, supplies, facility, or information of Company was used
and which was developed entirely on Employee’s own time, and which (i) does not
relate directly to Company’s business or to Company’s actual or demonstrably
anticipated research or development; or (ii) does not result from any work
Employee performed for Company. Employee represents that, except as disclosed on
Exhibit A, as of the date of this Agreement, Employee has no rights under, and
will make no claims against Company with respect

6


--------------------------------------------------------------------------------




to, any inventions, discoveries, improvements, ideas, or works of authorship
that would be Inventions if made, conceived, authored, or acquired by Employee
during the term of this Agreement. All inventions that Employee already has
conceived or reduced to practice and that Employee claims to be excluded from
the scope of this Agreement are listed on Exhibit A (if none, write “none”).

8.04.                     Copyrights. Employee acknowledges that any documents,
drawings,  computer software, or other work of authorship prepared by Employee
within the scope of Employee’s employment is a “work made for hire” under U.S.
copyright laws and that, accordingly, Company exclusively owns all copyright
rights in such works of authorship. For purposes of this Agreement, “scope of
employment” means the work of authorship: (i)  relates to any subject matter
pertaining to Employee’s employment; (ii)  relates to or is directly or
indirectly connected with the existing or reasonably foreseeable business,
products, projects, or Confidential and Proprietary Information of Company;
and/or (iii) involves the use of any time, material, or facility of Company.

8.05.                     Presumption. In the event of any dispute, arbitration,
or litigation concerning whether an invention, improvement, or discovery made or
conceived by Employee is the property of Company, such invention, improvement,
or discovery will be presumed the property of Company and Employee will bear the
burden of establishing otherwise.

9.                                      Non-Disparagement.

Employee agrees that Employee will not, directly or indirectly, speak or act in
any manner that is intended to, or does in fact, damage the goodwill or the
business of Company, or the business or personal reputations of any of its
directors, officers, agents, employees, customers, vendors, or suppliers.
Employee further agrees that Employee will not engage in any other deprecating
conduct or communications with respect to Company; provided, however, that
nothing in this Agreement shall preclude Employee from providing honest,
forthright, and truthful testimony in any court or regulatory action or
proceeding.

10.                               Injunctive Relief.

10.01.              Existence of Irreparable Harm. Employee acknowledges and
agrees that in the event of any breach or threatened breach by Employee of any
of the provisions of this Agreement, damages shall be an inadequate remedy and
that Company will suffer irreparable harm and, as a result, Company shall be
entitled to injunctive and other equitable relief such as restraining orders and
preliminary or permanent injunctions to specifically enforce the provisions of
this Agreement and to protect Company against any breach or threatened breach. 
If Company is required by applicable law to furnish a bond or other surety as a
condition of the entry of an injunction or restraining order, Employee agrees
that such bond or surety shall be in the minimum amount required by law.

10.02.              Non-Exclusive Remedies. Nothing herein shall be construed as
prohibiting Company from pursuing any other remedies available to Company for
Employee’s breach or threatened breach of this Agreement, including the recovery
of damages from Employee and an accounting and repayment of all profits,
compensation, commissions, remuneration, or other benefits that Employee
directly or indirectly has realized and/or may realize as a result of, growing
out of, or in connection with, any such violation. These remedies shall be in
addition to, and not in limitation of, any other rights or remedies to which
Company is or may be entitled.

7


--------------------------------------------------------------------------------




11.                               Miscellaneous.

11.01.              No Waiver. No failure or delay by any party hereto in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

11.02.              Survival. The provisions of Paragraph 3.03 and Articles 5,
6, 7, 8, 9, 10 and 11 shall survive any termination of Employee’s employment or
this Agreement.

11.03.              Assignment. This Agreement shall be binding upon Employee’s
heirs, personal representatives, and assigns, to the extent its provisions are
applicable, and may be transferred by Company to its successors and assigns.

11.04.              Severability. In the event any one or more of the provisions
contained in this Agreement are deemed illegal or unenforceable, such
provision:  (i) shall be construed in a manner to enable it to be enforced to
the extent permitted by applicable law; and (ii) shall not affect the validity
and enforceability of any legal and enforceable provision of this Agreement.

11.05.              Construction. It is agreed that the provisions of this
Agreement will be regarded as divisible and if any provision is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or persons or in
too broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities or persons, and/or geographic areas as to
which it may be enforceable. Any Court is also authorized to extend the duration
of any restriction under Articles 6 and 7 for the period that any violation of
Articles 6 or 7 exists. All captions and titles are for convenience only, and
may not be used to interpret or to define the terms of this Agreement.

11.06.              Governing Law and Jurisdiction. This Agreement shall be
governed by the laws of the State of Minnesota, without regard to choice of law
rules. Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction and venue of the federal and
state courts within the State of Minnesota, and each party hereby consents to
personal jurisdiction in such forum, for any actions, suits, or proceedings
arising out of or relating to this Agreement (and agrees not to commence any
action, suit, or proceeding relating thereto except in such courts).
Notwithstanding the foregoing, nothing in this Agreement will prevent Company
from seeking interim or permanent injunctive relief or filing any action to
recover amounts owed to Company by Employee in any court having jurisdiction
over Employee.

11.07.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, whether oral or written,
between the parties with respect to the subject matter hereof. This Agreement
may only be modified in a writing signed by both of the parties hereto.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have subscribed their names to this
Agreement on the day and year written below.

COMPANY

EMPLOYEE

 

 

By:

/s/ Greg Morrison

 

/s/ M. Jenusaitis

 

 

 

Print Name: Greg Morrison

Print Name: M. Jenusaitis

 

 

Title:   Vice President, Human Resources

 

 

 

Date:

 

 

Date: 4-3-06

 

9


--------------------------------------------------------------------------------




EXHIBIT A

Disclosure of Prior Inventions

All inventions that Employee already has conceived or reduced to practice and
that Employee claims to be excluded from the scope of “Inventions” as defined in
the Employment Agreement are listed below (if none, write “none”):

10


--------------------------------------------------------------------------------